DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The following is a Final Office Action in response to the communication received on April 21, 2022.  
Claims 6 and 13-17 have been amended.  
Claims 1-5 have been withdrawn.  
Claims 10-11 and 18-19 have been canceled.
Claims 21-24 have been added.  
Claims 6-9, 12-17 and 20-24 are pending.

Response to Amendment
Amendments to Claims 6 and 13-17 are acknowledged.  Amendments to Claims 6 and 14 are sufficient to overcome the 35 USC 101 rejection of Claims 6-9, 12-17 and 20.  The combination of “ providing one or more inputs to a machine learning model based on the first transaction record,” “determining a recommended account for the first transaction record based on one or more outputs received from the machine learning model in response to the one or more inputs,” and “generating training data for the machine learning model based on the categorization of the first transaction record into the given account” amounts to the judicial exception being integrated into a practical application.  Thus, the claims are eligible.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 2019/0012733 “Gorman”, in view of US Pat Pub No 2019/0318031 “Sim”.

As per Claims 6 and 14, Gorman discloses a method and system for training a machine learning model, comprising: 
receiving transaction categorization data comprising a plurality of transaction records of a plurality of users categorized into a plurality of accounts of the plurality of users (Gorman: [0057], standardizing accounts from different users (plurality of accounts of plurality of users) including previous user reconciliations entered by a plurality of clients); 
determining popularities of vendors in the set of transaction records associated with the user based on occurrences of the vendors in the plurality of transaction records of the plurality of users (Gorman: [0064], utilizes only a finite set of most common outputs (e.g., payees). In some example implementations, the top 100 most commonly used contexts are utilized and reconciliation suggestions are only provided for the top 100 most commonly used contexts. This way, the machine-learning program may be faster, although this means a trade-off by limiting the possible number of suggestions); 
determining categorization consistencies of the vendors in the transaction categorization data based on how frequently the transaction categorization data indicates that one or more users of the plurality of users categorized multiple transaction records of the plurality of transaction records into a same account of the plurality of accounts (Gorman: [0023]-[0024] the machine-learning program may also utilize a local model and learn about the parameters and behavior (frequency that the transaction categorization data indicates that one or more users categorized multiple transaction records into the same account) of the particular company in order to generate good suggestions based on the company’s accounting history.  As well as training the machine-learning program with training data, which includes values of the features for previously reconciled transactions, and [0122] database replication provides database consistency and the ability to ensure that all databases are at the same point in time); 
selecting a first transaction record of the set of transaction records to display to the user for categorization based on the popularities of the vendors and the categorization consistencies of the vendors (Gorman: [0064]-[0065], transaction to be presented for reconciliation is determined based on a threshold of confidence and reconciliation score.  These are determined using most commonly used contexts of the most common outputs (payees) (popularity of the vendors));
providing one or more inputs to a machine learning model based on the first transaction record; 
determining a recommended account for the first transaction record based on one or more outputs received from the machine learning model in response to the one or more inputs (Gorman: [0020], machine learning program (MLP) is trained with past reconciliation data to provide good suggestions to the accountant for reconciling the entry and [0024] suggestion including an account to be associated with the first transaction); 
displaying the first transaction record and the recommended account (Gorman: [0024] suggestion including an account to be associated with the first transaction and [0065], presenting to the user a transaction for reconciliation); and 
receiving, in response to the displaying, a categorization of the first transaction record into a given account of a set of accounts of the user (Gorman: [0046], user enters the name or party of the transaction, the account, the description, the region, the tax rate, and adding additional details for the transaction); and 
generating training data for the machine learning model based on the categorization of the first transaction record into the given account (Gorman: [0020], machine learning program (MLP) is trained with past reconciliation data to provide good suggestions to the accountant for reconciling the entry).  

Gorman fails to disclose a method and system for training a machine learning model, comprising: 
determining a set of unlabeled user transaction records associated with a user. 

Sim teaches a method and system for training a machine learning model, comprising: 
determining a set of unlabeled user transaction records associated with a user (Sim: [0020], list of financial transactions for a user to sort through to categorize transactions, thus unlabeled). 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gorman to include creating a list of unlabeled user transactions as taught by Sim, with the displaying of transaction records for categorization as taught by Gorman with the motivation of providing better back-end data classification processing coupled with more efficient user interfaces taking advantage of that processing are needed so that users may exploit digital data to their ends, rather than being overwhelmed by it (Sim: [0006], lines 4-8).

As per Claims 7 and 15, Gorman discloses a method and system, further comprising: 
determining, based on the transaction categorization data, likelihoods of additional vendors of the vendors to be categorized in a same account as a vendor of the first transaction record (Gorman: [0060]); and 
 selecting a second transaction record of the set of transaction records to display to the user for categorization based on the likelihoods (Gorman: [0040]).  

As per Claims 8 and 16, Gorman discloses a method and system, further comprising selecting the plurality of users based on a determination that each respective user of the plurality of users is associated with a geographic region of the user (Gorman: [0109]).  

As per Claims 9 and 17, Gorman discloses a method and system, further comprising determining user-level popularities of the vendors based on occurrences of the vendors in the set of accounts of the user, wherein selecting the first transaction record is based further on the user-level popularities of the vendors (Gorman: [0064]-[0065]).  

As per Claims 10 and 18, Gorman discloses a method and system, further comprising predicting a particular account of the set of accounts into which the first transaction record is likely to be categorized, wherein a recommendation of the particular account is displayed with the first transaction record (Gorman: [0024]).  

As per Claims 11 and 19, Gorman discloses a method and system, wherein determining the categorization consistencies of the vendors in the transaction categorization data comprises, for a respective vendor of the vendors, determining whether multiple given transaction records involving the respective vendor for a respective user of the plurality of users are categorized into a same account of the plurality of accounts that is associated with the respective user in the transaction categorization data (Gorman: [0064] and [0068]).  

As per Claims 12 and 20, Gorman discloses a method and system, wherein selecting the first transaction record of the set of 1 transaction records to display to the user for categorization based on the popularities of the vendors and the categorization consistencies of the vendors comprises determining priorities for the set of transaction records based on weights associated with the popularities of the vendors and the categorization consistencies of the vendors (Gorman: [0060]).  

As per Claim 13, Gorman discloses a method, further comprising training a model based on the categorization of the first transaction record into the given account of the set of accounts of the user (Gorman: [0057]).

As per Claims 21 and 23, Gorman discloses a system and a method, wherein the categorization of the fist transaction record into the given account comprises a selection of the recommended account (Gorman: [0111]).

As per Claims 22 and 24, Gorman discloses a system and a method, wherein the selection is received via a user interface control associated with the recommended account (Gorman: [0111]).


Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive. 

Applicant argues that the combination of Gorman and Sim does not teach, suggest, or otherwise render obvious “determining categorization consistencies of the vendors in the transaction categorization data based on how frequently the transaction categorization data indicates that one or more users of the plurality of users categorized multiple transaction records of the plurality of transaction records into a same account of the plurality of accounts,” as recited in Claim 6, and similarly recited in Claim 14.  Gorman discloses the machine-learning program may also utilize a local model and learn about the parameters and behavior (frequency that the transaction categorization data indicates that one or more users categorized multiple transaction records into the same account) of the particular company in order to generate good suggestions based on the company’s accounting history.  As well as training the machine-learning program with training data, which includes values of the features for previously reconciled transactions (Gorman: [0023]-[0034]).  Training the machine learning model based on past user behaviors as well as past selections is equivalent to evaluating the past data to determine categorization consistencies of the vendors in the transaction categorization data based on how frequently the transaction categorization data indicates that one or more users of the plurality of users categorized multiple transaction records of the plurality of transaction records into a same account of the plurality of accounts.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687